 Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.1 Filed 07/24/19 Page 1 of 63




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA and )                     Civil Action No. 19-12165
THE STATE OF MICHIGAN,       )
  Ex. Rel. MICHAEL ANGELO    )                     Hon. Arthur J. Turnow
                             )                     Magistrate Steven Whalen
    Plaintiffs,              )
                             )                     FILED IN CAMERA AND
vs.                          )                     UNDER SEAL
                             )
STATE FARM MUTUAL AUTOMOBILE )                     FALSE CLAIMS ACT
INSURANCE COMPANY,           )                     MEDICAID FRAUD
                             )
    Defendant.               )                     JURY TRIAL DEMAND


     PLAINTIFFS’ COMPLAINT PURSUANT TO 31 U.S.C. 3729-3733

      NOW COMES, Relator, MICHAEL ANGELO (“Relator”), by and through

his attorneys, AKEEL & VALENTINE, PLC, and brings this action filed by

Relator pursuant to the Qui Tam provisions of the False Claims Act to recover

treble damages and civil penalties against Defendant.

                               INTRODUCTION

      1.    Qui Tam Relator Michael Angelo brings this action on behalf of the

United States of America and the State of Michigan to recover civil damages,

estimated in the hundreds of millions of dollars, and penalties under the False

Claims Act, 31 U.S.C. § 3729, et seq., and the Michigan Medicaid False Claim




                                        1
 Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.2 Filed 07/24/19 Page 2 of 63




Act, MCL 400.601, et seq., against Defendant, State Farm Mutual Automobile

Insurance Company (“State Farm”).

      2.    Relator’s allegations against Defendant relates to an illegal scheme by

which Defendant exploited and circumvented the Medicare Secondary Payer Act,

and Michigan auto insurance law – the No Fault Act – to avoid paying medical

benefits to motor vehicle accident victims it insured, thus, causing the government

to pick up the expenses without being reimbursed by Defendant.

      3.    In other words, Defendant has engaged in an elaborate and

sophisticated fraudulent scheme that has caused the government to sustain

significant financial loss by paying out sums of money that should have been paid

by Defendant pertaining to motor vehicle injured victims.

      4.    Under this illegal scheme, Defendant also knowingly presented, or

caused to be presented, false or fraudulent information which causes payment or

approval from the United States and/or the State of Michigan.

                                    PARTIES

      5.    Relator, Michael Angelo (hereinafter “Relator”), is a citizen of the

United States of America and a resident of the State of New Jersey, County of

Union. Relator has a Certificate in Marketing and at all relevant times herein

owned and operated 1-800-US-Lawyer, US Health Pharmaceuticals, LLC D/B/A

Meds Direct Pharmacy, and Tox Testing, Inc D/B/A Paragon Diagnostics.


                                        2
 Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.3 Filed 07/24/19 Page 3 of 63




      6.     Defendant, State Farm, is an Illinois corporation. It is engaged in the

business of insurance, and regularly sells automobile insurance within the State of

Michigan. Defendant State Farm is one of the largest insurance providers in the

United States and one of the largest that is publicly held. It was ranked No. 36 in

the 2018 Fortune 500 list of the largest United States corporations by total revenue.

In fact, Defendant State Farm’s annual revenue exceeds $81.7 billion. (“State

Farm Insurance COS Profile.” Fortune 500, fortune.com/fortune500/state-farm-

insurance-cos/.).

      7.     Defendant is licensed by Michigan’s Department of Insurance and

Financial Services to write auto insurance policies in the State of Michigan.

      8.     Defendant has permanent, continuous, and regular contacts with the

State of Michigan.

      9.     Relator is suing on his own behalf, and on behalf of, and in the name

of, the United States of America, pursuant to 31 U.S.C. § 3730(b), and the State of

Michigan, pursuant to the qui tam provision of Michigan’s Medicaid False Claim,

MCL 400.610a(2).

      10.    Relator brings this action on behalf of the United States of America

and the State of Michigan against Defendant to recover treble damages and civil

penalties under the False Claims Act (“FCA”). Relator alleges that Defendant

knowingly and improperly avoid or decrease an obligation to pay or transmit


                                         3
 Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.4 Filed 07/24/19 Page 4 of 63




money or property to the United States and the State of Michigan. Relator also

alleges that Defendant knowingly present, or cause to be presented, false or

fraudulent information which causes payment or approval from the United States

and the State of Michigan.

      11.   Relator has complied with the notice provisions of the Federal FCA,

31 U.S.C. §3730(b)(2) and the Michigan Medicaid False Claim Act, MCL

400.610a(2) by providing the Attorney General of the United States, Attorney

General for the United States’ Eastern District of Michigan, and the Michigan

Attorney General, Health Care Fraud Division, simultaneous with the filing of this

complaint, with a statement of material evidence and information related to this

complaint, which support the existence of the false claims by Defendant. (Exh.

A).

                        JURISDICTION AND VENUE

      12.   This Court has subject-matter jurisdiction in this matter under 31

U.S.C. § 3732(a) and 28 U.S.C. §§ 1331 and 1345.

      13.   This Court may retain Relator’s state claim, the Michigan Medicaid

False Claim Act (“MMFCA”), pursuant to its discretion to exercise pendant

jurisdiction over that claim. Pendant jurisdiction is proper in this case because

Relator’s federal FCA claim evokes federal question jurisdiction, and the MMFCA

claim derives from a common nucleus of operative facts, and their violations arise


                                        4
 Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.5 Filed 07/24/19 Page 5 of 63




from the same transactions, occurrences, and scheme. Further, the nature of the

FCA and MMFCA claims are such that judicial economy would be achieved and

Relator would expect that they be tried in one proceeding.

      14.    The Court has personal jurisdiction over Defendant by and through

Defendant’s permanent, continuous, and regular contacts with the State of

Michigan.

      15.    Venue is proper in the United States District Court of the Eastern

District of Michigan, Southern Division, pursuant to 31 U.S.C. § 3732(a) and 28

U.S.C. § 1391(b) and (c) because a substantial part of the events or omissions

giving rise to the claim occurred in the Eastern District of Michigan’s jurisdiction

and is where Plaintiff resides.

      16.    Relator has direct and independent knowledge within the meaning and

definition of 31 U.S.C. § 3730(e)(4)(B) derived through and from Relator’s

relationship with Defendant at one or more of his facilities, of the information on

which the allegations set forth in this Complaint are based. Furthermore, Relator is

a person qualifying as the original source of information pursuant to MCL §

400.610a(13).

      17.    None of the allegations set forth in this Complaint are based on a

public disclosure of allegations or transactions in a criminal, civil, or

administrative hearing; nor in any congressional, administrative or General


                                         5
 Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.6 Filed 07/24/19 Page 6 of 63




Accounting Office or Auditor General’s report, hearing, audit investigation or from

the news media.

                       APPLICABLE FACTS AND LAW

Background on the Opioid Crisis

      18.    The United States government has made addressing the opioid

epidemic a top priority, which has been exacting a toll on individuals, families, and

communities across the country.

      19.    The Department of Health and Human Services (“HHS”) has made

the crisis a top clinical priority and has committed to using its resources to combat

the epidemic.

      20.    Over the past two decades, communities across the United States have

been devastated by increasing prescription and illicit opioid abuse, addiction, and

overdose.

      21.    According to the Substance Abuse and Mental Health Services

Administration’s, (“SAMSHA”), National Survey on Drug Use and Health

(“NSDUH”), in 2016, over 11 million Americans misused prescription opioids,

nearly 1 million used heroin, and 2.1 million had an opioid use disorder due to

prescription opioids or heroin.




                                         6
 Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.7 Filed 07/24/19 Page 7 of 63




      22.    Over the past decade, the United States has experienced significant

increases in rates of neonatal abstinence syndrome (“NAS”), hepatitis C infections,

and opioid-related emergency department visits and hospitalizations.

      23.    Since 2013, there has been a rapid increase in overdose deaths

involving illicitly made fentanyl and other highly potent synthetic opioids.

      24.    In 2017, more than 70,200 Americans died from drug overdoses,

including illicit drugs and prescription opioids – the highest number ever recorded

in the United States.

      25.    According to HHS, the opioid epidemic in the United epidemic in the

United States is fundamentally tied to two primary issues.

      26.    The first issue was the significant rise in opioid analgesic

prescriptions that began in the mid-to-late 1990s.

      27.    Not only did the volume of opioids prescribed increase, but well-

intentioned healthcare providers began to prescribe opioids to treat pain in ways

that we now know are high-risk and have been associated with opioid abuse,

addiction, and overdose, such as prescribing at high doses and for longer durations.

      28.    The second issue is a lack of health system and healthcare provider

capacity to identify and engage individuals, and provide them with high-quality,

evidence-based opioid addiction treatment.




                                          7
 Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.8 Filed 07/24/19 Page 8 of 63




      29.    It is well-documented that the majority of people with opioid

addiction in the United States do not receive treatment, and even among those who

do, many do not receive evidence-based care.

      30.    According to HHS, accounting for these factors is paramount to the

development of a successful strategy to combat the opioid crisis.

      31.    In April 2017, HHS outlined its five-point Opioid Strategy, which

provides the overarching framework to leverage the expertise and resources of

HHS agencies in a strategic and coordinated manner.

      32.    One of the five strategies is to advance the practice of pain

management to enable access to high-quality, evidence-based pain care that

reduces the burden of pain for individuals, families, and society while also

reducing the inappropriate use of opioids and opioid-related harms.

      33.    To aid in achieving these goals, the Federal Drug Administration

(“FDA”) has sought to reduce exposure to prescription opioid drugs.

      34.    The FDA has cracked down on clinics and clinicians who are

inappropriately prescribing patients opioids, or those who do not properly maintain

records, or document history, of patient use of opioids.

      35.    Clinics and clinicians across the nation have begun instituting more

rigorous testing to prevent prescriptions of opioids to those at-risk of misuse,

ensure proper compliance with federal and state laws, and protect their practices


                                          8
 Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.9 Filed 07/24/19 Page 9 of 63




from civil and criminal proceedings due to lack of evidence for individual patients’

prescriptions.

      36.     This includes more regular urine analyses to test and predict the

likelihood of patients’ misuse of opioids.

Background on Federal and State-Funded Health Insurance Programs

      37.     In 1965, Congress enacted Title XVIII of the Social Security Act,

which established the Medicare Program.

      38.     Medicare provides health insurance to people age 65 or older, people

under 65 with certain disabilities, and people of all ages with end-stage renal

disease.

      39.     Payments from the Medicare Program come from a trust fund –

known as the Medicare Trust Fund – which is funded through payroll deductions

taken from the work force, in addition to government contributions.

      40.     The Medicare Program is administered through the United States

Department of Health and Human Services (“HHS”) and, specifically, the Centers

for Medicare and Medicaid Services (“CMS”), an agency of HHS.

      41.     Much of the daily administration and operation of the Medicare

Program is managed through private insurers under contract with the federal

government.




                                             9
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.10 Filed 07/24/19 Page 10 of 63




      42.    Under Medicare Part A, contractors serve as “fiscal intermediaries,”

administering Medicare in accordance with rules developed by the Health Care

Financing Administration, now known as the CMS.

      43.    Under Medicare Part B, the federal government contracts with

insurance companies and other organizations known as “carriers” to handle

payment for physicians’ services in specific geographic areas.      These private

insurance companies, or “Medicare Carriers,” are charged with and responsible for

accepting Medicare claims, determining coverage, and making payments from the

Medicare Trust Fund.

      44.    The principal function of both intermediaries and carriers is to make

and audit payments for Medicare services to assure that federal funds are spent

properly.

      45.    To participate in Medicare, providers must assure that their services

are provided economically and are medically necessary. Medicare will reimburse

costs for medical services that are needed for the prevention, diagnosis, or

treatment of a specific illness or injury.

      46.    Medicaid was created in 1965, at the same time as Medicare, when

Title XIX was added to the Social Security Act.

      47.    Medicaid aids the states in furnishing medical assistance to eligible,

needy persons, including indigent and disabled persons.


                                             10
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.11 Filed 07/24/19 Page 11 of 63




          48.   Medicaid is the largest source of funding for medical and health-

related services for America’s poorest people.

          49.   Medicaid is a cooperative federal-state public assistance program that

is administered by the states.

          50.   Funding for Medicaid is shared between the federal government and

those state governments that choose to participate in the program.

          51.   Title XIX of the Social Security Act allows considerable flexibility

within each State’s Medicaid plan and, therefore, specific Medicaid coverage and

eligibility guidelines vary from state to state.

          52.   However, in order to receive federal matching funds, a state Medicaid

program must meet certain minimum coverage and eligibility standards.

Michigan Auto Insurance Law – the No Fault Act

          53.   In 1973, Michigan’s No-Fault law, MCL 500.3101 et seq., went into

effect.

          54.   Under the No-Fault Act, “[t]he owner or registrant of a motor vehicle

required to be registered in this state shall maintain security for payment of

benefits under personal protection insurance, property protection insurance, and

residual liability insurance.” MCL 500.3101(1).

          55.   In other words, every owner of a car must buy certain basic coverages

in order to get license plates.


                                           11
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.12 Filed 07/24/19 Page 12 of 63




       56.   It has been against the law to drive or let your car be driven without

No-Fault insurance.

       57.   The purpose of the No-Fault Act is to broadly provide coverage for

those injured in motor vehicle accidents without regard to fault. Iqbal v. Bristol W.

Ins. Grp., 278 Mich. App. 31, 37 (2008).

       58.   The goal of the No-Fault insurance system was to provide victims of

motor vehicle accidents assured, adequate, and prompt reparation for certain

economic losses. Shavers v. Kelley, 402 Mich. 554, 579 (1978).

       59.   The Legislature believed this goal could be most effectively achieved

through a system of compulsory insurance, whereby every Michigan motorist

would be required to purchase No-Fault insurance or be unable to operate a motor

vehicle legally in Michigan. Id.

       60.   Under this Act, victims of motor vehicle accidents would receive

insurance benefits for their injuries as a substitute for their common-law remedy in

tort. Id.

       61.   In the event of an auto accident, No-Fault insurance pays for the

medical expenses, wage loss benefits, and replacement services for those involved

in the accident.




                                         12
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.13 Filed 07/24/19 Page 13 of 63




      62.    Basic No-Fault policies are required to have personal injury protection

(“PIP”), property protection (“PPI”), and residual liability insurance – essentially

bodily injury and property damage.

      63.    Payments for collision damage, medical treatment, and wage loss are

administered by one’s own insurance carrier, such as State Farm.

      64.    PIP benefits pay for all reasonably necessary medical expenses with

no maximum limit as a result of a motor vehicle accident.

      65.    Disputes over who is at fault are irrelevant when making a claim for

benefits. In exchange for this uncomplicated access to No-Fault benefits, the

injured party can sue only in the case of serious injury, disfigurement, or death.

Michigan Auto Insurance Law – PIP Benefits – Order of Priority

      66.    A person injured while she is an occupant of a motor vehicle should

first make a claim for Michigan No-Fault benefits with the insurance company

where she is listed as a named insured on the policy.

      67.    If the person injured in an auto accident is not named on a motor

vehicle insurance policy, she may claim No-Fault benefits from the insurance

company of a spouse or a relative who lives in the same household.

      68.    If the injured person does not have a No-Fault insurance policy of her

own, and does not have a spouse or resident relative who has insured an

automobile, she may still recover No-Fault benefits from the insurance company of


                                         13
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.14 Filed 07/24/19 Page 14 of 63




either the owner or registrant of the vehicle the victim occupied at the time of her

accident.

      69.   If the owner and registrant of an automobile are both uninsured, the

injured individual can still collect Michigan No-Fault benefits from the insurance

company of the operator of the automobile the victim occupied at the time of the

accident.

      70.   If none of these individuals are insured, the injured person can still

recover Michigan No-Fault benefits. The injured person must file a claim with the

Michigan Assigned Claims.

      71.   To summarize, the order of priority for No-Fault insurance is: 1) No-

Fault insurer of injured occupant; 2) No-Fault insurer of injured occupant’s spouse;

3) No-Fault insurer of resident relative of injured occupant; 4) No-Fault insurer of

owner or registrant of the vehicle occupied at the time of the accident; 5) No-Fault

insurer of the operator of the vehicle occupied at the time of the accident; and 6)

Michigan Assigned Claims.

      72.   Additionally, as later discussed, if none of the above-listed priorities

provide prompt payment for auto-related injuries, an injured person may then

resort to Medicare or Medicaid, if that person qualifies, as a secondary payer to

pay for expenses incurred for the treatment, as further described below.




                                        14
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.15 Filed 07/24/19 Page 15 of 63




Medicare Secondary Payer Act (42 U.S.C. §1395y, et seq.)

      73.    In certain cases, an individual who is eligible for Medicare coverage

also has coverage through an auto insurance policy providing No-Fault medical

benefits.

      74.    Congress endeavored to coordinate payment in situations in which an

individual has overlapping Medicare benefits and private insurance coverage by

enacting the Medicare Secondary Payer (“MSP”) statute in 1980. 42 U.S.C. §

1395y, et seq.

      75.    The MSP statute and related regulations dictate when Medicare will

pay a medical claim as the “primary payer” and when Medicare will pay as a

“secondary payer.” Generally, under the MSP statute and related regulations, the

private insurance carrier, such as State Farm, is always the primary payer. See e.g.,

42 U.S.C. § 1395y(b)(2)(A), (B); 42 C.F.R. § 411.172.

      76.    The CMS has provided guidelines on when Medicare will pay medical

benefits when No-Fault auto insurance coverage is also available.

      77.    Medicare is liable for claims stemming from a motor vehicle accident

only when the No-Fault insurance coverage, such as PIP, has been exhausted.

      78.    The CMS has promulgated the following guideline: “Under §

1862(b)(2) of the Act, 42 U.S.C. 1395y(b)(1), Medicare does not make payment

for covered items or services to the extent that payment has been made, or can be


                                         15
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.16 Filed 07/24/19 Page 16 of 63




reasonably be expected to be made under no-fault insurance.              Medicare is

secondary to no-fault insurance even if State law or a private contract of insurance

stipulates that its benefits are secondary to Medicare benefits or otherwise limits its

payments to Medicare beneficiaries…”            Medicare Secondary Payer (MSP)

Manual, Chapter 2 – MSP Provisions, Section 60 – No-Fault Insurance (Rev. 49,

Issue: April 07, 2006; Effective/Implementation: May 08, 2006).

      79.    In other words, the MSP prohibits CMS from making payments for

Medicare-covered services if payment has been made, or can reasonably be

expected to be made, by another payer. 42 U.S.C. § 1395y(b)(2)(A)(ii); 42 C.F.R.

§ 411.20.

      80.    When Medicare is the proper payer (i.e., when the No-Fault insurer or

other primary payer does not make a payment), Medicare will make payments for

items and services that are reasonable and necessary for the diagnosis and/or

treatment of an injury. 42 U.S.C. § 1395y(a).

      81.    The MSP also allows CMS to make “conditional payments” to the

beneficiary if there is a delay in reimbursement from another entity for a covered

service. 42 U.S.C. § 1395y(b)(2)(B); 42 C.F.R. §§ 411.21 and 411.24.

      82.    Medicare will make a conditional payment to a beneficiary if there is

a delay in payment by the primary payer (i.e. No-Fault insurer) to keep the




                                          16
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.17 Filed 07/24/19 Page 17 of 63




beneficiary from experiencing a gap in coverage. 42 U.S.C. § 1395y(b)(2)(B); 42

C.F.R. §§ 411.21 and 411.24.

      83.    These conditional payments must be reimbursed to Medicare within

60 days of receipt of payment.

      84.    If a primary payer, such as an insurer for No-Fault coverage, or

provider fails to pay back the conditional payments, CMS may assess double

damages.

      85.    This is because the insurer, being the primary payer, has the duty to

pay for all expenses that are reasonable and necessary for the treatment and care of

its injured insured or the beneficiary for Medicare payments before Medicare is to

make any payment. Advocacy Org. for Patients & Providers v. Auto Club Ins.

Ass’n, 257 Mich. App. 365, 376, 670 N.W.2d 569, 576 (2003), aff’d, 472 Mich.

91, 693 N.W.2d 358 (2005) (“As noted, § 3107 is a liability provision providing

that no-fault insurers are only liable for medical expenses that are (1) reasonable,

(2) reasonably necessary, and (3) incurred.”) (citation omitted).

      86.    Subsequently, Medicare may pursue reimbursement of conditional

payments from a primary payer if a conditional payment was made pursuant to No-

Fault insurance or workers’ compensation plans, among other things.

      87.    Medicare oftentimes only receives reimbursements for conditional

payments from insurers if the victim of a motor vehicle accident has a claim for


                                         17
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.18 Filed 07/24/19 Page 18 of 63




No-Fault or liability insurance and gets a money judgment or settlement from their

insurance company, such as Defendant.

      88.    However, according to MSP, repayment is required by an insurer for

any payments made by Medicare, if it is demonstrated that such insurer had the

responsibility to make such payment for a particular item or service paid for by

Medicare. See 42 U.S.C. § 1395y(b)(2)(B)(ii).

      89.    In other words, if a lawsuit is never filed [which many insureds do not

file for several reasons, including: a) not being advised of their rights; b) the

amounts involved, such as pharmacy bills1, do not justify an attorney’s time to

pursue – up to $5,000 or more; or c) the insured is simply averse to litigation,

among other reasons], oftentimes, the government is not reimbursed for

conditional payments made to an insured victim.

      90.    The MSP also requires that No-Fault auto insurance companies – such

as Defendant – report certain beneficiary information to CMS.

      91.    In fact, No-Fault insurance companies (or “insurers”) have a duty to

report ongoing responsibilities for medical bills (“ORM”) for certain beneficiaries

(or “insureds”), whether the insurer a) determined to assume such responsibility, or

b) was required to assume such responsibility. Exh. B – MSP Policy Guideline,

Ch. 3, p. 6-10.

1
 Such low amounts, however, when added up for all injured insureds, can result in
millions of unpaid pharmacy bills.
                                        18
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.19 Filed 07/24/19 Page 19 of 63




      92.    It is imperative that No-Fault insurers also report the cause and nature

of the illness or accident associated with the claim to allow Medicare to determine

what specific medical service claims – if submitted to Medicare – should be first

paid by the insurer, and which medical services should be considered for secondary

payment, only, by Medicare. Exh. B – MSP Policy Guideline, Ch. 3, p. 6-11.

      93.    Additionally, when an ORM is terminated, the insurer should report

the date of the termination.

      94.    The ORM termination date should not be submitted unless one of the

following occurs: 1) a signed statement by the beneficiary’s (insured) physician

indicating no more treatment is needed; 2) the insurer’s responsibility for ORM has

been terminated under applicable state law associated with the insurance contract;

or 3) where the insurer’s responsibility for ORM has been terminated pursuant to

the terms of the contract. Exh. B – MSP Policy Guideline, Ch. 3, p. 6-12.

      95.    Non-compliance with these reporting requirements results in a

minimum fine of $1,000 a day per unreported beneficiary and, potentially, double

damages.

      96.    The intent behind these reporting requirements is that if a Medicare

beneficiary is injured and another payer (such as a No-Fault insurance or workers’

compensation plan) is responsible for paying for the medical treatment of the

beneficiary, then the other party should be the primary party.


                                         19
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.20 Filed 07/24/19 Page 20 of 63




         97.   Those No-Fault insurers who register with Medicare, such as State

Farm, must register at least a quarter before submitting reports.

         98.   Additionally, registered No-Fault insurers are required to submit two

primary reports: 1) ongoing responsibility for medical bills, or ORM as discussed

above, and 2) what is known as total payment obligation to the claimant (“TPOC”

or “TPOC Report”).

         99.   ORM reports do not include dollar amounts, but just the fact that

payments are being made for ongoing medical expenses, and the start and end

dates.

         100. Additionally, as stated, an ORM report should include information

about the cause of illness, injury, or incident associated with the claim so that

Medicare can determine who the responsible payer is.

         101. TPOC reports are made when the sum of a total settlement, judgment,

award, or other payment obligation is established.

         102. There are various mandatory reporting thresholds depending on the

type of insurance and date of payment.         CMS: MMSEA Section 111 MSP

Mandatory Reporting: NGHP User Guide Ch. III (v5.3 2017).              Available at

http://go.cms.gov/2zIX58k.

         103. Section 111 of the Medicare, Medicaid, and SCHIP Extension Act of

2007 (“MMSEA”) added these mandatory reporting requirements, which include


                                         20
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.21 Filed 07/24/19 Page 21 of 63




ORM and TPOC reports, and which is now codified as part of 42 U.S.C. § 1305, et

seq.

       104. These insurers are obligated to notify Medicare about “settlements,

judgments, awards, or other payment from…No-Fault insurers…” received by or

on behalf of Medicare beneficiaries.

       105. Insurers are also always responsible for understanding when there is

coverage primary to Medicare, and for notifying Medicare to ensure Medicare is

reimbursed appropriately. Exh. C – MSP Policy Guideline, Ch. 1, p. 4-1.

       106. The reporting requirements for insurers, such as Defendant, under the

MMSEA Section 111 first became effective on May 1, 2009.

       107. The purpose of Section 111 reporting is to enable CMS to pay

appropriately for Medicare-covered items and services furnished to Medicare

beneficiaries.

       108. Section 111 reporting No-Fault insurance information helps CMS

determine when other insurance coverage is primary to Medicare, meaning that it

should pay for the items and services first before Medicare considers its payment

responsibilities.

       109. Reporting is accomplished by either the submission of an electronic

file of No-Fault claim information, where the injured party is a Medicare




                                       21
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.22 Filed 07/24/19 Page 22 of 63




beneficiary, or by the entry of this claim information directly into a secure Web

portal, depending on the volume of data to be submitted.

      110. Upon receipt of this information, CMS checks whether the injured

party associated with the claim report is a Medicare beneficiary, and determines if

the other insurance is primary to Medicare.

      111. CMS then uses this information in the Medicare claims payment

process and, if Medicare paid first when it should not have, uses it to seek

repayment from the other insurer or the Medicare beneficiary.

      112. Congress also enacted a parallel MSP provision that applies to state

Medicaid plans. 42 U.S.C. § 1396(a)(25)(A)(ii); 42 C.F.R. §§ 433.135-140.

Medicaid Secondary Payer Act

      113. Just like Medicare, Medicaid is generally considered the payer of last

resort. 42 C.F.R. §433.135, et seq.

      114. Section 433 of Title 42 regulates State fiscal activities with respect to

state-ran Medicaid programs. 42 C.R.F. § 433.1.

      115. Subpart D (“Third Party Liability”) concerns the liability of third

parties, such as commercial insurance companies, with respect to claims submitted

to a Medicaid program for payment. 42 C.F.R. § 433.135, et seq.




                                        22
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.23 Filed 07/24/19 Page 23 of 63




        116. Similar to the MSP statute, federal regulation ensures that Medicaid is

secondary to other available sources of insurance benefits, including No-Fault auto

insurance benefits like PIP. 42 C.F.R. § 433.139.

                                FALSE CLAIMS ACTS

        117. The Federal False Claims Act, 31 U.S.C. § 3729, provides, in

pertinent part:

           (a) Liability for certain acts. –

                  a. In general.— Subject to paragraph (2), any person who:

                          (A) knowingly presents, or causes to be presented, a false
                             or fraudulent claim for payment or approval;

                          (B) knowingly makes, uses, or causes to be made or used,
                             a false record or statement material to a false or
                             fraudulent claim;

                          (C) conspires to commit a violation of subparagraph (A),
                             (B), (D), (E), (F), or (G); …

                          (G) knowingly makes, uses, or causes to be made or used,
                             a false record or statement material to an obligation to
                             pay or transmit money or property to the Government,
                             or knowingly conceals or knowingly and improperly
                             avoids or decreases an obligation to pay or transmit
                             money or property to the Government,

                     is liable to the United States Government for a civil penalty of
                     not less than $5,000 and not more than $10,000, as adjusted by
                     the Federal Civil Penalties Inflation Adjustment Act of 1990
                     (28 U.S.C. 2461 note; Public Law 104-4102), plus 3 times the


2
    So in original. Probably should read “Public Law 101-410”.
                                               23
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.24 Filed 07/24/19 Page 24 of 63




                    amount of damages which the Government sustains because of
                    the act of that person.

        118. The United States Supreme Court has held that the FCA is intended to

reach all types of fraud, without qualification, that might result in financial loss to

the government and reaches beyond “claims” that might be legally enforced, to all

fraudulent attempts to cause the government to pay out sums of money and,

therefore, the term “false or fraudulent claim” should be construed broadly. United

States v. Neifert-White Co., 390 U.S. 228, 232-33 (1968).

        119. The MMFCA, MCL 400.603, provides, in pertinent part:

              (A) A person shall not knowingly make or cause to be made a false
                 statement or false representation of a material fact in an
                 application for Medicaid benefits.

              (B) A person shall not knowingly make or cause to be made a false
                 statement or false representation of a material fact for use in
                 determining rights to a Medicaid benefit.

Relator’s Facilities

        120. Relator incorporates by reference each and every preceding paragraph

as if each was set forth again at length here, sentence for sentence and word for

word.

        121. At all relevant times herein, Relator owned and operated US Health

Pharmaceuticals, LLC D/B/A Meds Direct Pharmacy, and Tox Testing, Inc D/B/A

Paragon Diagnostics (herein collectively referred to as “Relator’s Facilities”).



                                          24
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.25 Filed 07/24/19 Page 25 of 63




      122. US Health Pharmaceuticals, LLC D/B/A Meds Direct Pharmacy

(“Meds Direct”) is a pharmacy located on 16100 19 Mile Road, Clinton Township,

MI 48038.

      123. Meds Direct opened on or around April 2015.

      124. Since then, Meds Direct has served people with prescriptions for

medications, including victims of motor vehicle accidents.

      125. Meds Direct accepts certain private insurances, as well as Medicaid

and Medicare, among others, to fulfill patients’ prescriptions.

      126. Under the laws of the State of Michigan and the United States, certain

drugs require a medical laboratory report in order to fill its prescriptions.

      127. The spirit of these laws is to ensure patients are properly using their

medication and/or prevent an individual from filling out a prescription that they are

not using.

      128. In an effort to comply with the law, better monitor their patients,

protect their practice, and provide a convenient location for patients to get a

medical laboratory report, Relator founded Tox Testing, Inc.

      129. Tox Testing D/B/A Paragon Diagnostics (“Paragon”) is a clinical

medical laboratory located on 16100 19 Mile Road, Clinton Township, MI 48038.

      130. Paragon opened on or around April 2016.




                                          25
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.26 Filed 07/24/19 Page 26 of 63




      131. Since then, Paragon has provided a medical laboratory for patients,

including victims of motor vehicle accidents, to submit a urine sample to be

analyzed in a medical laboratory.

      132. Paragon accepts certain private insurances, as well as Medicaid and

Medicare, among others, to fulfill patients’ medical laboratory reports.

Billing for Services

      133. Relator’s Facilities treat and/or provide medical services to

individuals involved in motor vehicle accidents.

      134. Many of these patients come into contact with Relator’s Facilities

through Relator’s marketing company, 1-800-US-Lawyer.

      135. 1-800-US-Lawyer – which responds to various inquiries relating to

premise liability, workplace injuries, dog bites, wrongful death, medical

malpractice, and car accidents – connects the patient to a licensed attorney to

review their claim, aid in receiving their entitled No-Fault benefits, and/or

represent them in litigation.

      136. 1-800-US-Lawyer was established around 1981 in the New York/New

Jersey/Connecticut market and expanded to Michigan around 10 years ago.

      137. This has given Relator personal knowledge of Defendant’ fraudulent

schemes to pass off its No-Fault payment obligations to the federal government,

and without reimbursing the government for payments made, as delineated below.


                                         26
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.27 Filed 07/24/19 Page 27 of 63




       138. The crux of this scheme includes that Defendant knowingly and

improperly decrease an obligation to pay or transmit money or property to the

United States’ and Michigan Governments by, among other things: 1) intentionally

delaying and/or failing to honor their obligations – under an insurance contract – to

their injured insureds to pay No-Fault benefits, including but not limited to medical

expenses (i.e., pharmacy bills, lab reports, etc.), on a timely basis, following a car

accident, resulting in their insureds resorting to their back-up option of submitting

their claims to Medicaid/Medicare to receive payment on those incurred medical

expenses, which Defendant should have paid as the primary payer; 2) failing to

properly    report   its   insureds   (those   on   Medicare/Medicaid)    claims    to

Medicaid/Medicare, as required; and 3) failing to timely (if at all) reimburse the

government for “conditional” payments made, causing the government to incur

financial loss.3

       139. To explain the process further, in the event of a car accident in which

a person has health insurance through Medicaid/Medicare and No-Fault insurance

through Defendant, an insured would seek medical treatment at hospitals, doctor’s




3
  As alleged, Medicare will make a conditional payment to a beneficiary if there is
a delay in payment by the primary payer to keep the beneficiary from experiencing
a gap in coverage. 42 U.S.C. § 1395y(b)(2)(B); 42 C.F.R. §§ 411.21 and 411.24.
These conditional payments must be reimbursed to Medicare within 60 days of
receipt of payment. 42 U.S.C. § 1395y(b)(2)(B)(ii).
                                          27
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.28 Filed 07/24/19 Page 28 of 63




clinics, physical and occupational therapy clinics, chiropractors, pharmacies,

medical laboratories, and/or other licensed medical professionals.

      140. Following the accident, the insured would then file a claim with their

respective insurer, Defendant State Farm.

      141. Defendant would oftentimes implement unwarranted delay tactics,

and eventually delay and/or deny the claim, leaving Medicaid/Medicare to pay for

medical expenses incurred.

      142. For background and historical purposes only, and which is public

information, State Farm became notoriously known for a contract it had with a

company known as McKinsey & Company (“McKinsey”) which allegedly

developed a program to help Defendant save money by delaying and terminating

benefits to their insureds early.

      143. This included, but is not limited to, training Defendant’s adjusters to

allegedly: 1) gather as many facts as possible during the initial contact directly

from the insured and before an attorney can be obtained; 2) place claims “under

investigation”; and 3) retain attorneys to aggressively contest claims submitted by

insureds.

      144. Ultimately, Defendant would allegedly then delay, not pay, and/or just

arbitrarily deny coverage for the insured’s injuries, leading some to file lawsuits




                                        28
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.29 Filed 07/24/19 Page 29 of 63




and settle for a reduced amount due to the undue hardship they endure during the

pendency of their claims for benefits.

      145. This strategy became known as the “delay, deny, defend” strategy.

      146. What was not known publicly in the past, and has yet to be exposed

publically before this instant action and a related action recently filed under seal

against Allstate, Esurance, and Encompass Insurance Companies (Eastern District

of Michigan, Case Number 19-11615), was the extent of the impact these delays

and denials may have had on Medicare and Medicaid.

      147. Currently, however, Relator has personal knowledge of various

insureds that are Medicare/Medicaid beneficiaries who have been arbitrarily denied

coverage by Defendant, causing the federal government to sustain financial loss by

paying monies to those insureds.

      148. In other words, Defendant’s insured who was involved in the motor

vehicle accident and who has no private health insurance is left to use its

Medicaid/Medicare in order to pay for the medical services rendered.

      149. This may include, but is not limited to, bills for hospital treatments,

physical and/or occupational therapy, prescription drug fills, medical laboratory

testing, and chiropractic treatments, among other things.

      150. Medicaid/Medicare foots the bills for these costs and is not

reimbursed by Defendant.


                                         29
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.30 Filed 07/24/19 Page 30 of 63




      151. Defendant is able to circumvent its obligation and responsibility to

pay these bills and instead knowingly and improperly avoid or decrease an

obligation to pay money to the United States and the State of Michigan, by: 1)

denying legitimate claims under their policies/contracts with their insureds and

causing Medicaid/Medicare to cover the costs of their medical expenses, 2) failing

to report properly the denied claims4, and/or then 3) failing to properly reimburse

the federal government for Medicaid/Medicare payments made.

      152. Defendant also knowingly causes their insured to submit claims for

payment or approval to the government, as a result of Defendant’s arbitrary denial

of coverage for claims it actually has a contractual duty to cover under the

insured’s policies/contracts.

      153. In other words, Defendant’s insured’s who are involved in accidents

or car crashes but are arbitrarily and illegally denied and/or prevented from

obtaining   coverage    by      Defendant    are   then   compelled   to   use   their

Medicaid/Medicare to fill prescriptions, submit urine analyses, and/or otherwise

receive reasonable and necessary medical services from Relator’s Facilities.




4
   This may include: 1) omitting names of denied claims on the Ongoing
Responsibility Medicals (“ORM”) for those victims of car crashes that should be
on the list, as they are covered by an insurance contract with Defendant; or 2) are
on the ORM list but Defendant has refused to actually discharge its responsibility
to pay for the medicals, as represented to the government.
                                            30
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.31 Filed 07/24/19 Page 31 of 63




      154. These treatments and/or services are “reasonable and necessary for the

diagnosis or treatment of illness or injury or to improve the functioning of a

malformed body member”, as delineated in 42 U.S.C. § 1395y, and are paid for by

Medicaid/Medicare, despite Defendant’s obligations to pay them.

      155. Through personal knowledge, Relator can present evidence of

Defendant’s failures to timely pay pursuant to its duties under the law or under its

contract/policy with its insured.

      156. For example, for Relator’s Tox Testing Inc/Paragon Diagnostics

facility, State Farm has either delayed or denied payment pertaining to auto-related

claims totaling $5.9 million since around 2016.            Exh. D – Unpaid Bills

Spreadsheet.    This leaves those on Medicare/Medicaid to seek “conditional”

payment from the federal government.

      157. Likewise, for Relator’s US Health Pharmaceuticals, LLC/Meds Direct

Pharmacy, State Farm has either delayed or denied payment pertaining to auto

related claims totaling at least $3.3 million since around 2015. Exh. D – Unpaid

Bills Spreadsheet. This leaves those on Medicare/Medicaid to seek “conditional”

payment from the federal government.

      158. However, Defendant’s actions described above and below are not

limited to denials of patients at Relator’s Facilities, but rather are a practice

instituted at healthcare facilities, including, but not limited to, hospitals, clinics,


                                          31
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.32 Filed 07/24/19 Page 32 of 63




pharmacies, and medical laboratories across the State of Michigan and the United

States of America.

Patient LC

      159. On or around May 22, 2018, Relator’s Facilities’ patient, LC, was

slowing to a stop for a red light when another vehicle rear-ended her. The other

driver then fled the scene before being caught by police. Patient LC had No-Fault

insurance through Defendant State Farm. Exh. E – LC Crash Report.

      160. Patient LC filed a claim with her insurer, Defendant State Farm.

      161. Patient LC also began seeking treatment and/or medical services from

Relator’s Facilities.

      162. On or around October 2, 2018, Defendant State Farm placed Patient

LC’s request for benefits “under investigation”.

      163. On or around October 19, 2018, Defendant State Farm issued an EOB

regarding its nonpayment of medical treatment bills received in relation to Patient

LC’s accident. Defendant State Farm’s EOB further stated “The product, service

or accommodation was not reasonable and necessary for the injured person’s care,

recovery or rehabilitation…”

      164. On or around February 12, 2019, Defendant State Farm issued an

EOB regarding its nonpayment of medical treatment bills received in relation to

Patient LC’s accident. Defendant State Farm’s EOB further stated “The product,


                                        32
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.33 Filed 07/24/19 Page 33 of 63




service or accommodation was not reasonable and necessary for the injured

person’s care, recovery or rehabilitation…”

        165. On or around February 15, 2019, Defendant State Farm issued an

EOB regarding its nonpayment of medical treatment bills received in relation to

Patient LC’s accident. Defendant State Farm’s EOB further stated “The product,

service or accommodation was not reasonable and necessary for the injured

person’s care, recovery or rehabilitation…”

        166. Patient LC had sought treatment from Relator’s Facilities, among

others, related to injuries sustained in her motor vehicle accident.

        167. All or some of Patient LC’s bills related to her motor vehicle accident

were covered by Medicare and/or Medicaid, despite State Farm’s obligation to pay

them.

Patient QD

        168. On or around June 1, 2018, Relator’s Facilities patient, QD, was

involved in an accident when another vehicle rear-ended his, leading the other

driver to receive a citation for failing to stop. Exh. F – QD Crash Report.

        169. Patient QD filed a claim with his insurer, Defendant State Farm.

        170. Patient QD also began seeking treatment and/or medical services from

Relator’s Facilities.




                                          33
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.34 Filed 07/24/19 Page 34 of 63




         171. On or around June 19, 2018, Defendant State Farm issued an EOB

regarding its nonpayment of medical treatment bills received in relation to Patient

QD’s accident. Defendant State Farm’s EOB further stated, “This policy carries

coordinated medical benefits coverage, which is in excess of any health insurance

coverage. Please forward these charges to the health insurer(s) and resubmit the

bill with the EOB or voucher showing what the health insurer(s) allowed and

paid.”

         172. On or around June 26, 2018, Defendant State Farm issued an EOB

regarding its nonpayment of medical treatment bills received in relation to Patient

QD’s accident. Defendant State Farm’s EOB further stated, “This policy carries

coordinated medical benefits coverage, which is in excess of any health insurance

coverage. Please forward these charges to the health insurer(s) and resubmit the

bill with the EOB or voucher showing what the health insurer(s) allowed and

paid.”

         173. On or around July 24, 2018, Defendant State Farm issued an EOB

regarding its nonpayment of medical treatment bills received in relation to Patient

QD’s accident. Defendant State Farm’s EOB further stated, “This policy carries

coordinated medical benefits coverage, which is in excess of any health insurance

coverage. Please forward these charges to the health insurer(s) and resubmit the




                                        34
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.35 Filed 07/24/19 Page 35 of 63




bill with the EOB or voucher showing what the health insurer(s) allowed and

paid.”

         174. On or around September 11, 2018, Defendant State Farm placed

Patient QD’s request for benefits “under investigation.”

         175. On or around December 11, 2018, Defendant State Farm issued an

EOB regarding its nonpayment of medical treatment bills received in relation to

Patient QD’s accident. Defendant State Farm’s EOB further stated, “The injury

did not arise out of the ownership, operation, maintenance or use of a motor

vehicle as a motor vehicle…” and “The product, service or accommodation was

not reasonable and necessary for the injured person’s care, recovery or

rehabilitation…”

         176. On or around December 12, 2018, after receiving a request for

reimbursement for treatment following Patient QD’s accident, State Farm

arbitrarily issued a partial payment for billed charges allegedly because “This is the

Average Wholesale Price (AWP) for generic drugs contained in the Medi-Span

pricing database”; “The injury did not arise out of the ownership, operation,

maintenance or use of a motor vehicle as a motor vehicle…”; and “The product,

service or accommodation was not reasonable and necessary for the injured

person’s care, recovery, or rehabilitation…”       For this EOB, Patient QD was




                                         35
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.36 Filed 07/24/19 Page 36 of 63




seeking reimbursement of $6,540.34 for his total submitted charges, but was only

paid $262.87.

        177. On or around December 13, 2018, Defendant State Farm issued an

EOB regarding its nonpayment of medical treatment bills received in relation to

Patient QD’s accident.      Defendant State Farm’s EOB further stated, “ “The

product, service or accommodation was not reasonable and necessary for the

injured person’s care, recovery or rehabilitation…”

        178. On or around March 7, 2019, after receiving a request for

reimbursement for treatment following Patient QD’s accident, State Farm

arbitrarily issued a partial payment for billed charges because it allegedly used the

“FH Charge Benchmark Database.”           For this EOB, Patient QD was seeking

reimbursement of $465.79 for his total submitted charges, but was only paid

$70.77.

        179. Patient QD had sought treatment from Relator’s Facilities, among

others, related to injuries sustained in his motor vehicle accident.

        180. All or some of Patient QD’s bills related to his motor vehicle accident

were covered by Medicare and/or Medicaid, despite State Farm’s obligation to pay

them.




                                          36
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.37 Filed 07/24/19 Page 37 of 63




Patient JFP

         181. On or around July 7, 2017, Relator’s Facilities’ patient, JFP, was

involved in an accident when another vehicle rear-ended hers at a traffic light.

Exh. G – JFP Crash Report.

         182. Patient JFP filed a claim with her insurer, Defendant State Farm.

         183. Patient JFP also began seeking treatment and/or medical services from

Relator’s Facilities.

         184. On or around June 26, 2018, Defendant State Farm placed Patient

JFP’s request for benefits “under investigation.”

         185. Patient JFP had sought treatment from Relator’s Facilities, among

others, related to injuries sustained in her motor vehicle accident.

         186. All or some of Patient JFP’s bills related to her motor vehicle accident

were covered by Medicare and/or Medicaid, despite State Farm’s obligation to pay

them.

Patient RYH

         187. On or around March 28, 2018, Relator’s Facilities’ patient, RYH, was

involved in an accident when another vehicle rear-ended his at a traffic light.5

Patient RYH had No-Fault insurance through Defendant State Farm. Exh. H –

RYH Crash Report.


5
    The other driver disputes this narration of events.
                                            37
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.38 Filed 07/24/19 Page 38 of 63




      188. Patient RYH filed a claim with his insurer, Defendant State Farm.

      189. Patient RYH also began seeking treatment and/or medical services

from Relator’s Facilities.

      190. On or around April 4, 2019, Defendant State Farm issued an EOB

regarding its nonpayment of medical treatment bills received in relation to Patient

RYH’s accident.      Defendant State Farm’s EOB further stated, “The product,

service or accommodation was not reasonable and necessary for the injured

person’s care, recovery or rehabilitation…” Defendant State Farm’s EOB further

claimed that “The injury did not arise out of the ownership, operation, maintenance

or use of a motor vehicle as a motor vehicle…”

      191. Patient RYH had sought treatment from Relator’s Facilities, among

others, related to injuries sustained in his motor vehicle accident.

      192. All or some of Patient RYH’s bills related to his motor vehicle

accident were covered by Medicare and/or Medicaid, despite State Farm’s

obligation to pay them.

Patient RVH

      193. On or around November 16, 2018, Relator’s Facilities’ patient, RVH,

was involved in a motor vehicle accident when another vehicle struck him on the

passenger side at an intersection. Patient RVH had No-Fault insurance through

Defendant State Farm. Exh. I – RVH Crash Report.


                                          38
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.39 Filed 07/24/19 Page 39 of 63




      194. Patient RVH filed a claim with his insurer, Defendant State Farm.

      195. Patient RVH also began seeking treatment and/or medical services

from Relator’s Facilities.

      196. On or around February 8, 2019, Defendant State Farm issued an EOB

regarding its nonpayment of medical treatment bills received in relation to Patient

RYH’s accident. Defendant State Farm’s EOB further stated that “The injury did

not arise out of the ownership, operation, maintenance or use of a motor vehicle as

a motor vehicle…”

      197. Patient RVH had sought treatment from Relator’s Facilities, among

others, related to injuries sustained in his motor vehicle accident.

      198. All or some of Patient RVH’s bills related to his motor vehicle

accident were covered by Medicare and/or Medicaid, despite State Farm’s

obligation to pay them.

Patient SH

      199. On or around June 21, 2018, Relator’s Facilities’ patient, SH, was

involved in a motor vehicle accident at an intersection when another vehicle

“failed to stop at stop sign” and struck Patient SH’s vehicle. Patient SH had No-

Fault insurance through Defendant State Farm. Exh. J – SH Crash Report.

      200. Patient SH filed a claim with his insurer, Defendant State Farm.




                                          39
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.40 Filed 07/24/19 Page 40 of 63




      201. Patient RVH also began seeking treatment and/or medical services

from Relator’s Facilities.

      202. On or around October 9, 2018, Defendant State Farm placed Patient

SH’s request for benefits “under investigation.”

      203. On or around April 1, 2019, Defendant State Farm still had not made

payments on bills received from Patient SH’s medical providers. Defendant State

Farm also stated, “There will be a delay in payment of your bill. Our investigation

is ongoing. Your bills will be considered for payment when our investigation is

complete.”

      204. Patient SH had sought treatment from Relator’s Facilities, among

others, related to injuries sustained in his motor vehicle accident.

      205. All or some of Patient SH’s bills related to his motor vehicle accident

were covered by United Healthcare, Medicare, and/or Medicaid, despite State

Farm’s obligation to pay them.

Patient RI

      206. On or around August 11, 2016, Relator’s Facilities’ patient, RI, was

the passenger in a vehicle when the driver “swerved to avoid an object in the road

and ran off roadway hitting the guard rail.” Patient RI had No-Fault insurance

through Defendant State Farm. Exh. K – RI Crash Report.




                                          40
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.41 Filed 07/24/19 Page 41 of 63




      207. Pursuant to the order of priority for No-Fault insurance carriers,

Defendant State Farm was the top priority for Patient RI’s motor vehicle accident.

      208. Patient RI filed a claim with his insurer, Defendant State Farm.

      209. Patient RI also began seeking treatment and/or medical services from

Relator’s Facilities.

      210. On or around March 15, 2018, Defendant State Farm issued an EOB

regarding its nonpayment of medical treatment bills received in relation to Patient

RI’s accident. Defendant State Farm’s EOB further stated, “The product, service

or accommodation was not reasonable and necessary for the injured person’s care,

recovery or rehabilitation…” Defendant State Farm’s EOB further claimed that

“The injury did not arise out of the ownership, operation, maintenance or use of a

motor vehicle as a motor vehicle…”

      211. On or around April 13, 2018, Defendant State Farm issued an EOB

regarding its nonpayment of medical treatment bills received in relation to Patient

RI’s accident. Defendant State Farm’s EOB further stated, “The product, service

or accommodation was not reasonable and necessary for the injured person’s care,

recovery or rehabilitation…” Defendant State Farm’s EOB further claimed that

“The injury did not arise out of the ownership, operation, maintenance or use of a

motor vehicle as a motor vehicle…”




                                        41
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.42 Filed 07/24/19 Page 42 of 63




      212. Patient RI had sought treatment from Relator’s Facilities, Ameritox,

ACCU, and Western Slope Laboratory, among others, related to injuries sustained

in his motor vehicle accident.

      213. All or some of Patient RI’s bills related to his motor vehicle accident

were covered by Medicare and/or Medicaid, despite State Farm’s obligations to

pay them.

Patient NSJ

      214. On or around December 8, 2016, Relator’s Facilities’ patient, NSJ,

was involved in an accident when her vehicle went off the roadway and collided

into a fence. Patient NSJ had No-Fault insurance through Defendant State Farm.

Exh. L – NSJ Crash Report.

      215. Patient NSJ filed a claim with her insurer, Defendant State Farm.

      216. Patient NSJ also began seeking treatment and/or medical services

from Relator’s Facilities.

      217. On or around April 24, 2018, Defendant State Farm issued an EOB

regarding its nonpayment of medical treatment bills received in relation to Patient

RI’s accident. Defendant State Farm’s EOB further stated, “The product, service

or accommodation was not reasonable and necessary for the injured person’s care,

recovery or rehabilitation…” Defendant State Farm’s EOB further claimed that




                                        42
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.43 Filed 07/24/19 Page 43 of 63




“The injury did not arise out of the ownership, operation, maintenance or use of a

motor vehicle as a motor vehicle…”

      218. On or around June 11, 2018, Defendant State Farm issued an EOB

regarding its nonpayment of medical treatment bills received in relation to Patient

RI’s accident. Defendant State Farm’s EOB further stated, “The product, service

or accommodation was not reasonable and necessary for the injured person’s care,

recovery or rehabilitation…” Defendant State Farm’s EOB further claimed that

“The injury did not arise out of the ownership, operation, maintenance or use of a

motor vehicle as a motor vehicle…”

      219. Patient NSJ had sought treatment from Relator’s Facilities, among

others, related to injuries sustained in her motor vehicle accident.

      220. All or some of Patient NSJ’s bills related to her motor vehicle

accident were covered by Medicare and/or Medicaid, despite State Farm’s

obligations to pay them.

Patient BJM

      221. On or around February 24, 2018, Relator’s Facilities’ patient, BJM,

was involved in a motor vehicle accident when her vehicle “was struck by [another

vehicle] who was traveling north bound…at a high rate of speed”, and t-boned

Patient BJM’s vehicle. The other vehicle then fled the scene. Patient BJM had

No-Fault insurance through Defendant State Farm. Exh. M – BJM Crash Report.


                                          43
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.44 Filed 07/24/19 Page 44 of 63




      222. Patient BJM filed a claim with her insurer, Defendant State Farm.

      223. Patient BJM also began seeking treatment and/or medical services

from Relator’s Facilities.

      224. On or around February 27, 2019, Defendant State Farm issued an

EOB regarding its nonpayment of medical treatment bills received in relation to

Patient RI’s accident. Defendant State Farm’s EOB further stated, “The product,

service or accommodation was not reasonable and necessary for the injured

person’s care, recovery or rehabilitation…” Defendant State Farm’s EOB further

claimed that “The injury did not arise out of the ownership, operation, maintenance

or use of a motor vehicle as a motor vehicle…”

      225. Patient BJM had sought treatment from Relator’s Facilities, among

others, related to injuries sustained in her motor vehicle accident.

      226. All or some of Patient BJM’s bills related to her motor vehicle

accident were covered by Medicare and/or Medicaid, despite State Farm’s

obligations to pay them.

Patient MAS

      227. On or around March 13, 2018, Relator’s Facilities’ patient, MAS, was

involved in a motor vehicle accident when she “passed out while in motion” and

crashed into a light pole. Patient MAS had No-Fault insurance through Defendant

State Farm. Exh. N – MAS Crash Report.


                                          44
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.45 Filed 07/24/19 Page 45 of 63




      228. Patient MAS filed a claim with her insurer, Defendant State Farm.

      229. Patient MAS also began seeking treatment and/or medical services

from Relator’s Facilities.

      230. On or around June 21, 2018, Defendant State Farm placed Patient

MAS’s request for benefits “under investigation.”

      231. Upon information and belief, Defendant State Farm never formally

denied Patient MAS’s coverage, although Defendant has not submitted payment

for any of its contractually-obligated duties.

      232. Patient MAS had sought treatment from Relator’s Facilities, among

others, related to injuries sustained in her motor vehicle accident.

      233. All or some of Patient MAS’s bills related to her motor vehicle

accident were covered by Medicare and/or Medicaid, despite State Farm’s

obligations to pay them.

Patient RS

      234. On or around February 22, 2018, Relator’s Facilities’ patient, RS, was

a pedestrian crossing 8 Mile Road when a motor vehicle accident caused one of the

vehicles to strike him on the crosswalk. Exh. O – RS Crash Report.

      235. Pursuant to the order of priority for No-Fault insurance carriers,

Defendant State Farm was the top priority for Patient RS’s motor vehicle accident.




                                          45
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.46 Filed 07/24/19 Page 46 of 63




      236. Patient RS began seeking treatment and/or medical services from

Relator’s Facilities.

      237. On or around December 31, 2018, after receiving a request for

reimbursement for treatment following Patient RS’s accident, Defendant State

Farm arbitrarily issued a partial payment, a fraction of the amount owed, for billed

charges because “This is the Average Wholesale Price (AWP) for generic drugs

contained in the Medi-Span pricing database.”

      238. Patient RS had sought treatment from Relator’s Facilities, among

others, related to injuries sustained in his motor vehicle accident.

      239. All or some of Patient MAS’s bills related to his motor vehicle

accident were covered by Medicare and/or Medicaid, despite State Farm’s

obligations to pay them.

Patient VCS

      240. On or around October 7, 2017, Relator’s Facilities’ patient, VCS, was

the passenger in a motor vehicle when another vehicle “disregarded the stop sign”,

causing the vehicle Patient VCS was riding in to T-bone the other vehicle. Exh. P

– VCS Crash Report.

      241. Pursuant to the order of priority for No-Fault insurance carriers,

Defendant State Farm was the top priority for Patient RS’s motor vehicle accident.




                                          46
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.47 Filed 07/24/19 Page 47 of 63




      242. Patient VCS began seeking treatment and/or medical services from

Relator’s Facilities.

      243. On or around August 21, 2018, Defendant State Farm issued an EOB

regarding its nonpayment of medical treatment bills received in relation to Patient

VCS’s accident.         Defendant State Farm’s EOB further stated, “The product,

service or accommodation was not reasonable and necessary for the injured

person’s care, recovery or rehabilitation…” Defendant State Farm’s EOB further

claimed that “The injury did not arise out of the ownership, operation, maintenance

or use of a motor vehicle as a motor vehicle…”

      244. On or around January 18, 2019, Defendant State Farm placed Patient

VCS’s request for benefits “under investigation.”

      245. Patient VCS had sought treatment from Relator’s Facilities and

Western Slope, among others, related to injuries sustained in her motor vehicle

accident.

      246. All or some of Patient VCS’s bills related to her motor vehicle

accident were covered by Medicare and/or Medicaid, despite State Farm’s

obligations to pay them.

Patient DW

      247. On or around August 23, 2018, Relator’s Facilities’ patient, DW, was

involved in a motor vehicle accident when she was rear-ended while entering a


                                          47
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.48 Filed 07/24/19 Page 48 of 63




parking lot off of a main road and the other driver “failed to stop in assured clear

distance…” Patient DW had No-Fault insurance through Defendant State Farm.

Exh. Q – DW Crash Report.

      248. Patient DW filed a claim with her insurer, Defendant State Farm.

      249. Patient DW also began seeking treatment and/or medical services

from Relator’s Facilities.

      250. On or around December 4, 2018, Defendant State Farm placed Patient

DW’s request for benefits “under investigation.”

      251. Upon information and belief, Defendant State Farm never formally

denied Patient DW’s coverage, although Defendant did not submit payment for

any of its contractually-obligated duties.

      252. Patient DW had sought treatment from Relator’s Facilities and

Western Slope, among others, related to injuries sustained in her motor vehicle

accident.

      253. All or some of Patient DW’s bills related to her motor vehicle

accident were covered by Medicare and/or Medicaid, despite State Farm’s

obligations to pay them.

Patient EW

      254. On or around August 28, 2018, Relator’s Facilities’ patient, EW, was

involved in a motor vehicle accident when she collided with another driver while


                                             48
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.49 Filed 07/24/19 Page 49 of 63




pulling onto a main road. Patient EW was “transported to Beaumont Wayne for

possible back/neck injuries.” Exh. R – Patient EW Crash Report.

      255. Patient EW filed a claim with her insurer, Defendant State Farm.

      256. Patient EW also began seeking treatment and/or medical services

from Relator’s Facilities.

      257. On or around November 9, 2018, Defendant State Farm placed Patient

EW’s request for benefits “under investigation.”

      258. Upon information and belief, Defendant State Farm never formally

denied Patient EW’s coverage, although Defendant did not submit payment for any

of its contractually-obligated duties.

      259. Patient EW had sought treatment from Relator’s Facilities and

Western Slope, among others, related to injuries sustained in her motor vehicle

accident.

      260. All or some of Patient EW’s bills related to her motor vehicle accident

were covered by Medicare and/or Medicaid, despite State Farm’s obligations to

pay them.

Patient RMY

      261. On or around January 11, 2018, Relator’s Facilities’ patient, RMY,

was involved in a motor vehicle accident when she was rear-ended by another




                                         49
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.50 Filed 07/24/19 Page 50 of 63




vehicle while exiting a parking lot. Patient RMY had No-Fault insurance through

Defendant State Farm. Exh. S – RMY Crash Report.

      262. Patient RMY filed a claim with her insurer, Defendant State Farm.

      263. Patient RMY also began seeking treatment and/or medical services

from Relator’s Facilities.

      264. On or around June 12, 2018, Defendant State Farm placed Patient

RMY’s request for benefits “under investigation.”

      265. Upon information and belief, Defendant State Farm never formally

denied Patient RMY’s coverage, although Defendant did not submit payment for

any of its contractually-obligated duties.

      266. Patient RMY had sought treatment from Relator’s Facilities and

Western Slope, among others, related to injuries sustained in her motor vehicle

accident.

      267. All or some of Patient RMY’s bills related to her motor vehicle

accident were covered by Medicare and/or Medicaid, despite State Farm’s

obligations to pay them.

Summation of Defendant’ Fraudulent Activity

      268. By denying each of the above patients and others not listed in this

instant action (both in the State of Michigan and across the United States),

Defendant is able to circumvent its obligations to pay for reasonable and necessary


                                             50
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.51 Filed 07/24/19 Page 51 of 63




medical bills, and instead passing off that obligation onto the United States and

State of Michigan, causing the governments to pay monies and sustain financial

loss.

        269. This also results in essentially using the government as an interest-free

bank or money source in providing payments to victims (the insureds) – with no

reimbursement being made by Defendant, as required – that Defendant should

have made earlier, resulting in substantial savings or windfall to Defendant.

        270. Also, as to their reporting obligations to the government, by denying

claims, Defendant does not have to file ORM reports (as discussed above)

indicating its ongoing responsibility for medical bills, leaving Medicaid/Medicare

without any knowledge of the insured’s proper insurance to collect No-Fault

benefits.

        271. Or, in the alternative, Defendant reports its insureds on the ORM

report to the government indicating that it is responsible as to the ongoing medicals

for the insureds, but in reality does not actually discharge its responsibility to make

payments for medical expenses incurred (by delaying or denying coverage to the

insureds), leaving Medicaid/Medicare again to make the payment of medical

expenses incurred without being reimbursed.

        272. As a result, Defendant routinely submits false reports (by either

omitting the names of its insureds that had their claims arbitrarily denied, or


                                          51
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.52 Filed 07/24/19 Page 52 of 63




including their names in ORM reports without actually making payments), which

impedes the United States’ and State of Michigan’s ability to recover on payments

made.

        273. Defendant also runs afoul of its implied certification of complying

with all Medicare and Medicaid laws in order to be a participant in the sale of

insurance in the State of Michigan.

Medication Fraud and Other Wrongful Acts

        274. Another instance of fraud committed by Defendant centers on medical

prescriptions and medication for its injured insureds.

        275. Indeed, up until around six months ago, State Farm had refused to pay

for the prescription and laboratory bills for the Relator’s Facilities, where State

Farm routinely placed each claim under investigation, as if every single bill

submitted is not covered, regardless of its reasonableness or necessity.

        276. Recently, and for reasons unexplained as to why its practice of

nonpayment on all bills has changed, State Farm has made some partial payments

on some bills sent by Relator’s Facilities.

        277. In instances where Defendant delayed or failed to timely pay No-Fault

auto-related benefits for its injured insureds involving prescriptions to obtain

medication, insureds were left with no choice but to use their Medicaid/Medicare




                                          52
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.53 Filed 07/24/19 Page 53 of 63




cards. Defendant then routinely failed to reimburse the federal government for

payments made for medication.

      278. Additionally, under the Medicare Secondary Payer Act, generally a

practical means for reimbursement of Medicare/Medicaid payments to the federal

government is when the insured files suit and obtains a recovery. However, many

suits are either dismissed, no suits are filed at all, amounts of bills do not justify a

suit, or State Farm does not disclose the identity of its insured that had their claims

arbitrarily denied, leaving no other means to reimburse the federal government, or

with no information on which to seek reimbursement, for Medicare/Medicaid

payments made.

      279. Upon information and belief, Defendant’s practice of dodging or

circumventing their obligation to timely pay No-Fault benefits to its injured

insureds, and instead compel the federal government to pick up the tab without

reimbursement, is not limited to cases in Michigan.

      280. Finally, as part of its ploy to delay and deny claims, Defendant targets

pain centers and/or medical providers by retaining law firms to aggressively

intimidate and sue such providers, by summarily alleging that all claims submitted

by the targeted provider are fraudulent to justify its knowing and intentional

decision to not pay any claim despite having independent insurance policies with

each insured.


                                          53
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.54 Filed 07/24/19 Page 54 of 63




      281. In other words, under the guise that pain centers and/or medical

providers are allegedly engaging in fraudulent submission of claims, without even

considering their insured’s actual needs for the services provided and its duty to

cover those costs pursuant to individual policies and/or contracts with those

insureds, Defendant aggressively pursues legal actions through its lawyers against

those providers to escape paying any and all claims – resulting in patients having

to resort to their Medicaid and/or Medicare cards to cover the costs for services

rendered, thus, increasing the obligation on the United States.

      282. Defendant has also turned to contentious racketeering lawsuits, such

as those under the Racketeer Influenced and Corrupt Organizations Act (“RICO”)

and conspiracy claims, against medical clinics, MRI centers, pharmacies, and

individual doctors, among others, to deter medical providers from billing them for

treatments related to their insured’s reasonable expenses as a result of their motor

vehicle accident.

      283. Defendant brings these lawsuits alleging some clinics are ordering

needless tests to inflate their own insurance reimbursements but it actually serves

as a disincentive for those providers to bill Defendant.

      284. Indeed, Defendant is really trying to exploit or circumvent the

Secondary Payer Act and Michigan’s No-Fault Act as part of a manifest effort to




                                         54
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.55 Filed 07/24/19 Page 55 of 63




suppress medical providers’ right to reimbursement, and to pass off its obligations

to the government.

      285. Defendant has been abusing racketeering laws by trying to shut down

legitimate clinics that simply treat No-Fault patients.

      286. In the lawsuits, Defendant groups hundreds of No-Fault claims from

clinics, rather than disputing individual claims on their merits in local courts.

      287. Once the RICO case is filed, insurers, such as Defendant, will

typically refuse to pay the many outstanding claims from the clinics that it sues.

      288. Upon information and belief, State Farm has brought several lawsuits

in Michigan state and federal courts, with similar claims of RICO and conspiracy,

in recent years.

      289. One of these abusive lawsuits has been levied against Relator himself

recently, while another was threatened to be filed against Relator – and entities

related to Relator – to induce a settlement of lawsuits filed to recover outstanding

bills for treatment of Defendant State Farm’s insureds.

      290. For example, around 2011, entities related to Relator brought four

medical provider actions against State Farm to recover outstanding bills unpaid by

Defendant State Farm. During the pendency of those actions, Defendant State

Farm threatened to file a RICO action against Relator and the entities suing State

Farm in order to reach a more favorable settlement for Defendant.


                                          55
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.56 Filed 07/24/19 Page 56 of 63




      291. Now, after Relator established a pharmacy and laboratory unit

(Relator’s Facilities) and began billing Defendant State Farm for their treatment of

Defendant’s insureds, Defendant initiated a RICO suit without making payments

for reasonable expenses incurred for the treatment of its injured insureds. See

Eastern District of Michigan, case # 19-10669.

      292. Defendant State Farm’s threats, lawsuit, and allegations raised have

had a chilling effect on payments from other insurance companies.

      293. The filing of a RICO action against a medical provider, such as

Relator’s Facilities, and the allegations contained therein may become the basis for

other insurance companies to deny payment or to pay lesser amounts, leaving

Medicare and/or Medicaid to sustain additional loss.

      294. Indeed, two insurers have become notorious for engaging in such

aggressive lawsuits, State Farm and Allstate, whereupon both had their adjusters

trained by the same consulting company – McKinsey – that originally formed the

delay, deny, defend tactics.6




6
  Both State Farm and Allstate have also become notoriously known for being
liable for millions of dollars for engaging in egregious misconduct. Indeed, State
Farm was ordered to pay over $250 million for an elaborate illegal scheme to
replace damaged parts of cars with inferior replacements. Exh. T. Allstate was
fined $25,000 per day by a Florida judge and banned from writing insurance in
said state (Exh. U) for refusing to turn over documents related to its claim
processing.
                                        56
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.57 Filed 07/24/19 Page 57 of 63




        295. Historically, State Farm and Allstate have been rated among the worst

insurance companies by reputable consumer advocacy enterprises, such as

Consumer Reports, J.D. Power & Associates, and the American Association for

Justice, based on their claim resolution tactics, policies, practices, consumer

reviews, and other data. Exh. V – AAJ Report; Exh. W – Clark Howard Report.

                             COUNT I
           VIOLATION OF THE FEDERAL FALSE CLAIMS ACT
                      31 U.S.C. § 3729(a)(1)(A)

        296. Relator incorporates by reference each and every preceding paragraph

as if each was set forth again at length here, sentence for sentence and word for

word.

        297. This is a claim for treble damages and penalties under the False

Claims Act, 31 U.S.C. § 3729 et seq., (“FCA”), as amended.

        298. Indeed, by being a participant in coordinating payments with the

Federal government consistent with federal law, Defendant certifies its compliance

with all applicable Medicare and/or Medicaid laws, including the Medicare

Secondary Payer Act.

        299. However, instead of abiding by federal law, Defendant has saved at

least hundreds of millions of dollars by circumventing the Medicare Secondary

Payer Act, forcing the federal government to essentially act as the primary payer

for paying bills instead of being a secondary payer, as required by law, thus,


                                        57
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.58 Filed 07/24/19 Page 58 of 63




causing the government to sustain financial loss on monies paid out that were

supposed to be paid, or at least reimbursed, by Defendant.

      300. Additionally, by arbitrarily denying medication and laboratory bills

submitted by Relator’s entities that involved reasonable and necessary treatment

and care for the auto-injuries of Defendant’s insureds (including those on

Medicare), Defendant is able to circumvent its legal obligations to file accurate

ORM reports for those denied claims to the federal government.

      301. For example, as a result of arbitrarily delaying and/or denying claims

submitted by Relator’s Facilities, Defendant either: 1) conceals those insureds on

Medicare from being listed on the ORM report, leaving the government with

insufficient information as to those Medicare beneficiaries that may have a primary

payer, such as Defendant, so the government can try to seek reimbursement from

Defendant; or 2) reports its insureds’ submitted claims on the ongoing

responsibility for medical report (“ORM”), but not actually discharging those

responsibilities in paying the claims (by denying coverage to its insureds) which

amounts to false reporting.

      302. Further, by denying coverage to their insureds – although they may

have been listed on the ORM reports by Defendant – the government ends up

paying for the medical services and never gets reimbursed, as required under the

Secondary Payer Act. This is especially the case if no suit has been filed by its


                                        58
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.59 Filed 07/24/19 Page 59 of 63




insured against their own insurance company – which is the typical means for the

government to get reimbursed in the event of a verdict, settlement, or judgment in

a court of law.

      303. Such false and/or improper reporting has caused the federal

government to pay Medicare recipients without being able to seek reimbursement

from the primary payer, Defendant State Farm.

      304. This elaborate scheme perpetrated by Defendant to arbitrarily delay

and/or deny claims submitted by Relator’s Facilities for prescriptions and

laboratory work, regardless of the 1) validity of the claims, and 2) the insurance

contract with the insured, has cost the taxpayers and federal government hundreds

of millions of dollars in wrongfully paid bills by the secondary payer, Medicaid

and/or Medicare.

      WHEREFORE for the reasons discussed, Relator requests this Honorable

Court enter judgment in his favor against Defendant for treble damages, fines for

each false claim submitted, and other damages as provided for under the FCA, in

addition to attorney fees as provided for under the FCA, and any other relief this

Court deems just and equitable.




                                       59
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.60 Filed 07/24/19 Page 60 of 63




                               COUNT II
             VIOLATION OF THE FEDERAL FALSE CLAIMS ACT
                        31 U.S.C. § 3729(a)(1)(G)

          305. Relator incorporates by reference each and every preceding paragraph

as if each was set forth again at length here, sentence for sentence and word for

word.

          306. By virtue of the acts described above, Defendant also knowingly and

improperly avoids or decreases an obligation to pay or transmit money or property

to the Government by, among other things: 1) delaying and/or failing to honor its

obligations to its insureds following its insured’s motor vehicle accident to pay No-

Fault benefits timely, resulting in its insureds resorting to their back-up option of

submitting their claims to Medicaid and/or Medicare to receive benefits; and 2)

failing to then timely, if at all, reimburse the federal government for payments

made by the United States.

          307. As such, Defendant violated the FCA and MMFCA and is liable for

all damages, penalties, fines set forth in those acts, as well as all other applicable

relief.

          WHEREFORE for the reasons discussed, Relator requests this Honorable

Court enter judgment in his favor against Defendant for treble damages, fines for

each false claim submitted, and other damages as provided for under the FCA, in




                                          60
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.61 Filed 07/24/19 Page 61 of 63




addition to attorney fees as provided for under the FCA, and any other relief this

Court deems just and equitable.

                        COUNT III
   VIOLATION OF THE MICHIGAN MEDICAID FALSE CLAIM ACT
                     MCL 400.601 et seq.

        308. Relator incorporates by reference each and every preceding paragraph

as if each was set forth again at length here, sentence for sentence and word for

word.

        309. The above actions and omissions, including representations that

Defendant is in compliance with all federal and state laws, are in violation of the

MMFCA.

        310. As such, Defendant is liable for all damages, penalties, and fines set

forth in those acts, as well as all other applicable relief.

        WHEREFORE, Relator Michael Angelo, by and through his attorneys, on

behalf of the United States of America and State of Michigan, respectfully request

judgment be entered in their favor against Defendant, including treble the amount

of the United States’ and State of Michigan’s damages; any and all additional

compensation, penalties, fines, damages, and relief allowable under the Qui Tam

provisions of the Federal False Claims Act (31 U.S.C. § 3729 et seq.) and the

Michigan Medicaid False Claim Act (MCL 400.610a); costs, interest, and attorney




                                            61
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.62 Filed 07/24/19 Page 62 of 63




fees; and other applicable legal and/or equitable relief that this Court deems just

and applicable.

                             PRAYER FOR RELIEF

      Relator also respectfully requests an applicable percentage of the total award

as determined by this Honorable Court to be just and equitable and taking into

consideration, among other things, whether the United States government and/or

State of Michigan intervenes in this action.

                                                 Respectfully submitted,

                                                 AKEEL & VALENTINE, PLC

                                               By:
                                                 Shereef H. Akeel (P54345)
                                                 Hasan Kaakarli (P81099)
                                                 Attorneys for Plaintiff
                                                 888 W. Big Beaver Road, Ste. 420
                                                 Troy, MI 48084
                                                 (248) 269-9595
                                                 shereef@akeelvalentine.com
Dated: July 24, 2019                              hasan@akeelvalentine.com




                                         62
Case 2:19-cv-12165-GAD-APP ECF No. 1, PageID.63 Filed 07/24/19 Page 63 of 63




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA and )                    Civil Action No. 19-12165
THE STATE OF MICHIGAN,       )
  Ex. Rel. MICHAEL ANGELO    )                    Hon. Arthur J. Turnow
                             )                    Magistrate Steven Whalen
    Plaintiffs,              )
                             )                    FILED IN CAMERA AND
vs.                          )                    UNDER SEAL
                             )
STATE FARM MUTUAL AUTOMOBILE )                    FALSE CLAIMS ACT
INSURANCE COMPANY,           )                    MEDICAID FRAUD
                             )
    Defendant.               )                    JURY TRIAL DEMAND


                                JURY DEMAND

      NOW COMES Relator, MICHAEL ANGELO, by and through his

attorneys, AKEEL & VALENTINE, PLC, and hereby demands a trial by jury of

the above-captioned cause of action.

                                              Respectfully submitted,

                                              AKEEL & VALENTINE, PLC

                                            By:
                                              Shereef H. Akeel (P54345)
                                              Hasan Kaakarli (P81099)
                                              Attorneys for Plaintiff
                                              888 W. Big Beaver Road, Ste. 420
                                              Troy, MI 48084
                                              (248) 269-9595
                                              shereef@akeelvalentine.com
Dated: July 24, 2019                           hasan@akeelvalentine.com


                                       63
